[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Lucas Cty. Republican Party Executive Commt. v. Husted, Slip Opinion No. 2015-
Ohio-3948.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3948
      THE STATE EX REL. LUCAS COUNTY REPUBLICAN PARTY EXECUTIVE
                                COMMITTEE v. HUSTED.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Lucas Cty. Republican Party Executive Commt. v.
                    Husted, Slip Opinion No. 2015-Ohio-3948.]
Mandamus—County boards of elections—R.C. 3501.07—Replacement of ousted
        board members—Secretary of state—Political party’s recommendation of
        candidates for seats on board rejected by secretary of state—Reasons for
        rejection must be in writing—Secretary’s basis for rejecting candidate
        must be based on reasonable belief that candidate is incompetent to
        serve—Secretary’s decision will not be disturbed absent abuse of
        discretion—Writ denied.
     (No. 2014-1123—Submitted May 19, 2015—Decided October 1, 2015.)
                                     IN MANDAMUS.
                                  ________________
                            SUPREME COURT OF OHIO




Per Curiam.
       {¶ 1} Relator, the Lucas County Republican Party Executive Committee
(“LCRP”), seeks a writ of mandamus compelling respondent, Ohio Secretary of
State Jon Husted, to appoint Kelly Bensman and Benjamin Roberts to seats on the
Lucas County Board of Elections. We deny the writ.
Background
          The history of trouble at the Lucas County Board of Elections
       {¶ 2} On December 9, 2011, Ben Roberts resigned as director of the Lucas
County Board of Elections after five months on the job. In his resignation letter,
Roberts described the board as “a caustic environment” and alleged e-mail fraud,
document destruction, and a lack of policies and procedures. Roberts wrote that
he was resigning because “it has been made nearly impossible for me to make a
difference” at the board.
       {¶ 3} Meanwhile, a Democrat on the elections board, James Ruvolo, told
the Toledo Blade that “[e]ver since I got on the board, it has been obvious there
are certain members of the board who create chaos and enjoy it.” Messina,
Elections Director Resigns Post, Toledo Blade (Dec. 9, 2011). Ruvolo clarified
that he was referring specifically to Republican board member Jon Stainbrook. A
reporter for the Toledo Free Press, writing two months later, stated that board
meetings “typically escalate to heated altercations and eye-rolling among board
members and sighs or hushed laughter from the public attending.” McGlade,
BOE Yet to Investigate Questionable Office Hours, Toledo Free Press (Feb. 19,
2012), A8.
       {¶ 4} On August 13, 2012, Secretary of State Husted placed the Lucas
County Board of Elections under “administrative oversight” after the board
missed a deadline to produce a bipartisan organizational chart with position
descriptions. This was the second time in 17 months that Husted had placed the
Lucas County board under administrative oversight; the first such period ran from




                                        2
                                January Term, 2015




March to October 2011. As part of the second oversight, Husted relieved the
director and deputy director of their responsibilities and appointed two special
masters to conduct the daily operations of the board.           In addition, Husted
appointed two “bipartisan election administration consultants” to prepare a report
on long-term solutions for the board.
       {¶ 5} The report, prepared by former board member Ruvolo and former
Assistant Secretary of State Jonathan A. Allison, was a harsh indictment of the
board. The Allison/Ruvolo report concluded that “the Lucas County Board of
Elections as presently situated is devoid of management leadership, is without
most of the basic organizational structure, policies and procedures necessary to
function as an accountable government entity, and is culturally plagued by
mistrust and fear.” The report continued:


               It is difficult to describe in words the pervasive, underlying
       cultural problems at the Board.        While we have earlier alluded to a
       genuine lack of trust, it is safe to say that mistrust and paranoia are
       pervasive at seemingly every level of the Board.             Furthermore, an
       unhealthy, aggressive (both overt and passive) lack of trust and disdain
       exists between the director and deputy director. * * *
               * * * Our interviews revealed instances where Board members
       openly demonstrated a rude, uncivil and unprofessional tone toward fellow
       Board members and toward Board employees.


The report recommended that the board remove both the director and the deputy
director. Board member John Irish made a motion to adopt the Allison/Ruvolo
report in its entirety, but the motion died for want of a second.




                                          3
                            SUPREME COURT OF OHIO




                           The transparency committee
       {¶ 6} On April 2, 2014, Husted notified the board that he had appointed
former Secretary of State Jennifer Brunner and former Assistant Secretary of
State Scott Borgemenke as his representatives to assess the current state of the
board’s operations, policies, and procedures.
       {¶ 7} Five days later, Husted issued Directive 2014-11 creating a four-
member “transparency committee,” consisting of Borgemenke, Brunner, Allison,
and Ruvolo. The directive instructed the board to call a special meeting for April
9, 2014, and then turn the meeting over to the transparency committee, so it could
inquire broadly about “individual-level and agency-wide policies, procedures and
operations.”
       {¶ 8} At the first transparency-committee session, director Gina Kaczala,
deputy director Dan DeAngelis, and the four board members (Ron Rothenbuhler,
Stainbrook, Tony DeGidio, and Irish) testified for six hours. They described an
organization in disarray, plagued by discord, and lacking basic employee policies
and procedures as well as a working system for placing discussion items on its
meeting agenda.     In fact, the board members conceded that they routinely
convened special meetings (i.e., executive sessions, at which, by law, the agenda
would be restricted) and very rarely held regular meetings with open agendas.
       {¶ 9} Of greater concern, board members and staff admitted that the board
had not reviewed or voted to refer mandatory campaign-finance audit reports to
the Ohio Elections Commission in over two years. Moreover, the deputy director
testified that someone had tampered with the board’s list of volunteer poll
workers, but that he had neither investigated the matter nor informed the board of
his concerns.
       {¶ 10} The witnesses also alleged that the board staff failed to post a list of
approved candidates until after the deadline for filing candidacy protests had
passed, employees and board members secretly tape-recorded one another,




                                         4
                                       January Term, 2015




someone improperly wiped a computer hard drive, Stainbrook routinely berated
and insulted other board members, and an employee had filed a criminal
complaint against Stainbrook for assault.
           {¶ 11} The second session of the committee occurred six days later, on
April 15, 2014. Witnesses, including board employees, revisited issues such as
the lack of policies for handling campaign-finance reports and board-meeting
agenda items, as well as the accusations of harassment and threats. In addition,
the committee heard about security lapses at the board offices and an allegation
that the board allowed voters to cast ballots on untested voting machines (an
allegation that another witness disputed).
           {¶ 12} The third session, on April 23, 2014, featured allegations that
Stainbrook sent a text message to employees at the board’s warehouse division
instructing them to “work [as] slowly as possible and do not report any errors,” in
order to sabotage the upcoming election; that board staffers falsified information
on the opposing party’s poll-worker database; and that a board employee was
arrested for getting high on bath salts and biting part of a woman’s hand off.
           {¶ 13} Robert Walden Jr., the board’s IT manager for GEMS,1 testified
that on election night in November 2013, he was working on the computer server
in a roped-off area to tabulate results. However, a group of people near the rope
line were distracting him. A woman he later realized was Kelly Bensman was
using her cell phone apparently to take pictures, which, along with the boisterous
conversation, Walden found very disruptive. So Walden said to Bensman and the
others, “[C]an we just do this later,” which provoked Stainbrook to jump up and
come running at Walden. And as this was going on, Walden stated, Bensman was




1
    GEMS is the computer software responsible for ballot layout and tabulation.




                                                  5
                               SUPREME COURT OF OHIO




“calling [him] all kinds of names, how the whole election is screwed up because
of [him], blah, blah, blah.”
       {¶ 14} The fourth and final commission session occurred on May 9, 2014,
after the primary election. By all accounts, election night was chaos at the board
of elections.
       {¶ 15} Stainbrook was involved in two separate incidents that evening.
The first was an argument he and former board director Meghan Gallagher had
with Kaczala over who had the authority to administer oaths to election observers.
Kaczala testified that, as Gallagher and Stainbrook were confronting her,
Bensman, who was one of the observers waiting to take her oath, joined in by
hurling insults at Kaczala and making fun of her makeup and appearance.
       {¶ 16} Later that evening, as the tabulation process dragged on, a second
shouting match erupted. The issue, according to Stainbrook, was that five voting-
machine data cards were missing. Whatever the impetus, Kaczala said, “Mr.
Stainbrook began to yell at me and he called me a liar * * *. [I]t all went chaotic
because Jon was just screaming at me.”
       {¶ 17} At the close of the May 9, 2014 meeting, the committee publicly
recommended the removal of Stainbrook, DeGidio, and Rothenbuhler from the
board. In addition, the committee recommended the termination of Kaczala and
DeAngelis.
       {¶ 18} Husted then appointed his director of elections, Matt Damschroder,
as a hearing officer to allow the officials an opportunity to explain why they
should not be removed from office. DeAngelis voluntarily resigned. The others
attended a seven-hour session on May 15, 2014, at which they had the opportunity
to defend themselves from accusations recited by the members of the
transparency committee.
       {¶ 19} On June 4, 2014, Damschroder issued a report recommending that
the secretary remove Director Kaczala and the three board members. The next




                                         6
                               January Term, 2015




day, Husted removed Stainbrook, DiGidio, and Rothenbuhler from their positions
and suspended Irish until new board members were sworn in. However, he
allowed Kaczala to stay on as interim director.
                      The rejection of Bensman and Roberts
       {¶ 20} A county board of elections consists of four members, appointed by
the secretary of state. R.C. 3501.06(A). Seats are apportioned between the two
major political parties. R.C. 3501.06(B). Appointments for new terms, or to fill
vacancies for unexpired terms, are made from the political party to which the
outgoing or vacating member belonged. R.C. 3501.06(C). When a vacancy
occurs, the executive committee of the political party entitled to the appointment
may recommend a qualified elector for the seat. R.C. 3501.07. The secretary
shall appoint the recommended elector unless the secretary “has reason to believe
that the elector would not be a competent member of such board.” Id.
       {¶ 21} Husted’s decision to remove most of the board left the Republican
Party with two spaces to fill. LCRP selected Bensman to complete the unexpired
board term ending February 29, 2016, and Roberts for the unexpired term ending
February 28, 2017. The executive committee formally recommended Bensman
and Roberts for appointment by letter dated June 18, 2014, signed by party
chairman Jon Stainbrook.
       {¶ 22} Husted rejected the recommendations by letter dated June 24, 2014.
R.C. 3501.07 requires the secretary to provide written reasons for rejecting a
recommendation.     State ex rel. Lawrence Cty. Republican Party Executive
Commt. v. Brunner, 119 Ohio St. 3d 92, 2008-Ohio-3753, 892 N.E.2d 428, ¶ 8.
With respect to Bensman, Husted offered the following explanation:


               While Kelly Bensman is not currently and has not been an
       employee of the board for some time, it is clear to me that she is
       not only involved, but is a central figure in creating an




                                         7
                             SUPREME COURT OF OHIO




       environment of dysfunction and distrust at the Lucas County Board
       of Elections.
                On more than one occasion Ms. Bensman has been a
       primary figure in an altercation or incident at the Lucas County
       Board of Elections.     Over the course of four meetings of the
       transparency committee, Ms. Bensman was frequently cited by
       board members and staff as being a source of intimidation and
       provocation that would at times escalate to claims of both verbal
       and physical altercations both by and towards Ms. Bensman, with
       one of those altercations leading to her removal from the
       Government Center.
                As recently as the May Primary Election, Ms. Bensman
       was alleged to have taunted, yelled [at], and intimidated board
       employees. The Toledo Blade went so far as to describe Ms.
       Bensman as “stalking * * * like prey” board staff on Election
       Night.
                The facts in this matter are clear, Ms. Bensman was and
       remains part of the dysfunction at the Lucas County Board of
       Elections.


(Ellipsis sic.) In the same letter, Husted wrote the following about Roberts:


                Mr. Benjamin Roberts served as the Director of the Lucas
       County Board of Elections for approximately five months in 2011.
       The culture that perpetuated [sic] under his leadership, his inability
       to manage or change what he himself upon his resignation deemed
       a “caustic environment” make him incompetent to serve on the
       Lucas County Board of Elections.




                                         8
                                January Term, 2015




              At the start of Mr. Roberts’ tenure, the board of elections
       was under oversight by my office.          In October of 2011, I
       determined that despite active engagement there was nothing more
       my office could provide at that time and it was time for local
       leadership “to assume complete and total responsibility for the
       oversight of operations and the duties assigned to them.”
              Just two months after being tasked with fulfilling his duties,
       Mr. Roberts relinquished his position and in his letter of
       resignation said he was unable to make a difference. By his own
       admission he was not the change agent the Board required then,
       and he cannot be now.
              During Mr. Roberts’ incomplete term of office, accusations
       among staff of impropriety such as possible email hacking and
       misuse of time, an absence of policies and procedures and partisan
       division proliferated.    Further, as Director, he presided over
       confusion surrounding a final vote tally and instructed the
       cancellation of poll worker training in advance of an election.


       {¶ 23} In summary, Husted wrote, “[d]ue to the myriad of issues linked to
both Ms. Bensman and Mr. Roberts, I find that neither have the requisite or
adequate ability or qualities required to be competent members of the Lucas
County Board of Elections.” Citing R.C. 3501.07, he rejected both
recommendations.
       {¶ 24} If the secretary rejects a recommendation, the Revised Code gives
the executive committee a choice of remedies: the committee “may either
recommend another elector or may apply for a writ of mandamus to the supreme
court to compel the secretary of state to appoint the elector so recommended.”
R.C. 3501.07. An executive committee may not pursue both alternatives. State




                                        9
                             SUPREME COURT OF OHIO




ex rel. Pike Cty. Republican Executive Commt. v. Brown, 43 Ohio St. 3d 184, 185,
540 N.E.2d 245 (1989).
          {¶ 25} The executive committee elected to seek a writ of mandamus. The
parties submitted briefs, evidence, and a stipulation of facts.
                                  Legal framework
          {¶ 26} R.C. 3501.07 expressly places the burden of proof on the
committee in a mandamus action “to show the qualifications of the person so
recommended.” The secretary has discretion to determine the competence of a
recommended candidate, and this court will interfere with the secretary’s rejection
of a recommendation only to correct an abuse of discretion.          State ex rel.
Lawrence Cty. Republican Party, 119 Ohio St. 3d 92, 2008-Ohio-3753, 892
N.E.2d 428, ¶ 13.
          {¶ 27} “Competence” to serve involves qualities beyond intelligence and
integrity. It also includes the basic ability to get along with co-workers and
inspire confidence in the election system. State ex rel. Lucas Cty. Democratic
Executive Commt. v. Brown, 39 Ohio St. 3d 157, 162-163, 314 N.E.2d 376 (1974).
R.C. 3501.07 requires a reasonable belief that a person is incompetent to serve on
the elections board. State ex rel. Summit Cty. Republican Executive Commt. v.
Brunner, 118 Ohio St. 3d 515, 2008-Ohio-2824, 890 N.E.2d 888, ¶ 78 (Cupp, J.,
concurring).     It is an abuse of discretion for the secretary to reject a
recommendation based on rumors and suspicion. State ex rel. Cuyahoga Cty.
Democratic Party Executive Commt. v. Taft, 67 Ohio St. 3d 1, 2, 615 N.E.2d 615
(1993).
                                   Kelly Bensman
          {¶ 28} LCRP submitted evidence of Bensman’s qualifications, including
five affidavits lauding her intelligence, honesty, and respectfulness.         Her
professional experience includes full-time employment as a hydrogeologist with
an engineering consulting firm. In 2013, Governor John Kasich appointed her to




                                          10
                                  January Term, 2015




the Ohio Department of Natural Resources Ohio Water Advisory Council. LCRP
describes her as a “politically active” Republican who is “generally familiar” with
the operations of the Lucas County Board of Elections.
        {¶ 29} Husted’s rejection letter called Bensman “a central figure in
creating an environment of dysfunction and distrust” at the board. The record
supports this characterization.
        {¶ 30} Witnesses at the transparency-committee hearings implicated
Bensman in multiple disruptive episodes at the board. Gina Kaczala described
how, as she was trying to swear in the election observers, Bensman “became
involved and started making personal insults to me,” mocking her makeup and
appearance.2        Robert    Walden      testified   that   Bensman      was    behaving
“provocatively” and causing “way too much confusion.”
        {¶ 31} Kaczala also testified that Bensman interfered with her attempts to
speak privately with her deputy by following “2 inches behind me” and refusing
to allow them to speak in private. The Toledo Blade described Bensman and
others following Kaczala “like sharks stalking prey.” Messina, Lucas County
Elections Board Plagued by Problems, Toledo Blade (May 7, 2014). Kaczala
cited Bensman as one of the people refusing to stay in the area marked off for
observers, intruding into the workspace reserved for GEMS manager Walden, and
distracting the GEMS staff throughout the evening by crowding around them and
asking questions.
        {¶ 32} The Toledo Blade also reported that in March 2013, Bensman
became so disruptive during a board meeting that board member DeGidio asked
security to remove her from the building. The article quoted Bensman as saying
that the situation was quickly defused, and she was allowed to stay. Bensman’s


2
  Husted’s merit brief erroneously states that “Ms. Bensman would not allow Ms. Kaczala to
properly swear her in as an observer * * *.” This is inaccurate. It was Meghan Gallagher who
refused to be sworn in by Kaczala.




                                            11
                            SUPREME COURT OF OHIO




assertion in her affidavit that “I have never been removed from Lucas County
Government Center for any reason” is consistent with this account but does not
contradict the evidence that she was disruptive during the meeting.
       {¶ 33} The record also contains evidence of public complaints about
Bensman. Dennis C. Lange wrote a letter recounting how Bensman had once
threatened his employment with the board of elections.


               On June 14th, 2008, at the 2008 re-organizational [sic] of
       the Lucas County Republican Central Committee meeting held at
       Angola Gardens banquet hall I was leaving the meeting and a male
       with a video camera approached me with Kelly Bensman. She
       said, “Yea get him, he’s one of those state workers from the Board
       of Elections.” I turned and corrected her; I stated, “I work for the
       County Board of Elections.” She then said, “It won’t be for long,
       we are going to fire you and the rest of the Republicans.”


(Underlining sic.)
       {¶ 34} And on July 3, 2012, board employee Tim Ide sent an e-mail
message to the board of elections in which he complained about Stainbrook,
Gallagher, and Bensman accosting him at home one night.


               On April 24th 2012 Jon Stainbrook, Meghan Gallagher,
       and Kelly Bensman came to my house at 11:00 PM and proceeded
       to yell at and berate me for not “being a real [R]epublican” for “not
       being on our team” that “I can’t be trusted” that “You didn’t even
       vote in the Primary” etc., etc., this abuse went on until 12:30 AM,
       when I finally told the three of them that I am done listening to
       their abuse and that I am cold and going inside. All of this 1.5




                                        12
                                January Term, 2015




       hour confrontation took place on the front porch of my house,
       since they refused to come inside.


       {¶ 35} The evidence amply supports Husted’s conclusion that Bensman
lacked the competence to serve on the board. Appointing a board member with
her long history of disruptive and confrontational behavior, who was repeatedly
described as engaging in intimidating tactics and abusive language with board
members and staff, would ill-serve Husted’s goal of restoring public confidence in
the Lucas County Board of Elections.
       {¶ 36} We hold that Husted did not abuse his discretion, and therefore
LCRP is not entitled to a writ of mandamus to compel the appointment of Kelly
Bensman.
                                    Ben Roberts
       {¶ 37} LCRP submitted affirmative evidence of Roberts’s qualifications.
Roberts has worked for 15 years as an executive at a management consulting
company, specializing in nonprofit, education, and medical practices. He served
as director of the Lucas County Board of Elections for five months, from July to
December 2011. His experience also includes three years as a director at the
West Side Montessori in Toledo and service as a volunteer and member of several
boards. LCRP also submitted affidavits from four members of the public praising
Roberts’s intelligence, honesty, and competence.
       {¶ 38} Husted’s letter described Roberts as “incompetent to serve”
primarily because Roberts was unable to change the caustic board environment
during his tenure as director. In his deposition, Husted explained that Roberts, in
his resignation letter, had indicated that he was “not up to the job” of changing the
culture of the board, and this admission was the “primary factor” in the decision
not to appoint Roberts to the board.




                                         13
                              SUPREME COURT OF OHIO




           {¶ 39} Husted is correct about the basic facts: Roberts did resign as
director after a short time because, by his own admission, he could not change the
board’s dysfunctional culture. Husted, as the official charged with executing the
statute, has interpreted the word “competence” to include an ability to change the
culture of the board.      Because that is a reasonable reading of the statutory
language, we must defer to the secretary’s interpretation. State ex rel. Skaggs v.
Brunner, 120 Ohio St. 3d 506, 2008-Ohio-6333, 900 N.E.2d 982, ¶ 56. We
therefore hold that Husted did not abuse his discretion and that LCRP is not
entitled to a writ of mandamus to compel the appointment of Ben Roberts.
                                     Conclusion
           {¶ 40} For the foregoing reason, we deny the application for a writ of
mandamus.
                                                                     Writ denied.
           O’CONNOR, C.J., and PFEIFER, O’DONNELL, and O’NEILL, JJ., concur.
           LANZINGER, KENNEDY, and FRENCH, JJ., not participating.
                                _________________
           The Law Offices of William M. Todd, Ltd., and William M. Todd, for
relator.
           Michael DeWine, Attorney General, and Tiffany L. Carwile and Ryan L.
Richardson, Assistant Attorneys General, for respondent.
                                _________________




                                         14